CORRECTED NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s information disclosure statement (IDS) submitted on 04/29/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The IDS submitted on 04/29/2021 was filed after the mailing date of the Notice of Allowance on 03/30/2021 and prior to the mailing date of the Notice of Allowance on 05/10/2021 and the mailing date of the Corrected Notice of Allowance on 07/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Claims 1-18 and 31-40, as filed on 12/04/2020, remain allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784